Title: To Benjamin Franklin from Marc Le Fort, 17 May 1779
From: Le Fort, Marc
To: Franklin, Benjamin


Monsieur
Marseille le 17: may 1779.
Nous sommes très reconnoissans de la peine que vous avés pris de nous faire part, par votre lettre du 23. juillet de l’année passée, de ce qui etoit venu à votre connoissance concernant le rembours ordonné par le congrès de Williamsbourg de la valeur du senau l’Elegante & la Cargaison & qui a eu son Effet, pour la somme de 5000 pounds; Nous prenons encore la liberté de recourir à vos bontés & vous prier de vouloir donner Cours à lincluse pour le sr: Antoine Gautier notre preposé & chargé de nos affaires à Williamsbourg, le recommander aux Magistrats pour l’aider à se faire rendre compte du Capne. Collineau de Bordeaux qui a mal agi dans la gestion du susdit Senau & refuse de vuider ses mains des fonds qu’il a en maniement;
Nous vous prions de plus Voulloir engager le Congrès de Williamsbourg de recevoir en depost du sr: Ante. Gautier la somme de sept mille pounds en payant l’interest annuel de 6% le dit Gautier nous marquant en date du 17. Janvier dernier que le Congrès ne prenoit plus d’argent à interest, nous savons cependant que divers particuliers en ont placé de meme en d’autres Provinces, & nous craignons que ce ne soit Un pretexte dont se sert le sr Gautier pour garder ses fonds en maniement. Si vous pouviés nous procurer les moiens de retirer cette somme par lettres de Change, ou autrement, nous Vous en aurions une veritable obligation. Daignés Monsieur prendre en Consideration cette affaire, & agréer les sentimens de la respectueuse Estime avec laquelle nous sommes Monsieur Vos très humbles & très obts serviteurs
ppre. de Mrs. faure Douneau & Cie: Le Fort
Nous evaluons le pound 17 l.t. 5 s. argent de france.Mr. B. Franklin à Passy
 
Notation: Le Fort 17. May 1779.
